          Case 1:20-cv-01123-ER Document 18 Filed 10/09/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AMERICAN EMPIRE SURPLUS LINES
INSURANCE COMPANY,

                            Plaintiff,
                                                                     ORDER
             v.
                                                                20 Civ. 1123 (ER)
A&S CONSTRUCTION OF NY INC.,

                            Defendant.



RAMOS, D.J.

       On February 10, 2020, American Empire Surplus Lines Insurance Company brought this

insurance action against A&S Construction of NY Inc. Doc. 4. Defendant was served on

February 24, 2020 but has not appeared. Doc. 9. On August 6, 2020, the Clerk issued a

certificate of default as to Defendant. Doc. 11. On August 27, 2020, Plaintiff moved for default

judgment and attached a proposed default judgment order. Docs. 13-15. That day, the Court

issued an order directing Defendant to show cause why default judgment should not be entered

against him under Federal Rule of Civil Procedure 55(b)(2) and Local Rule 55.2(b). Doc. 16.

Defendant was served with the Court’s August 27 Order on September 1, 2020. Doc. 17. On

October 9, 2020, the Court held an order to show cause hearing at which Plaintiff was present

and Defendant failed to appear. Upon review of Plaintiff’s proposed default judgment order, the

Court requires the interest and costs and disbursements amounts.
         Case 1:20-cv-01123-ER Document 18 Filed 10/09/20 Page 2 of 2




      Accordingly, the Court directs Plaintiff to provide the Court with the interest and costs

and disbursements amounts.

      It is SO ORDERED.

Dated: October 9, 2020
       New York, New York
                                                         _______________________
                                                           Edgardo Ramos, U.S.D.J.




                                               2
